Title: John Campbell White to Thomas Jefferson, 13 August 1816
From: White, John Campbell
To: Jefferson, Thomas


          
            Sir
            BaltinoreBaltimore 13th Augt 1816
          
          Two of my sons travelling in England through the favour of Sir John Sinclaire, received some Melon seed, of two species, brought from Persia by Sir Gore Ousely, it is has a high character. I have therefore much pleasure in sending a portion of it, to the first character in the United States
          
            I am Sir with great respect
            John Campbell White
          
        